DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	The following is a Non-Final Office Action upon examination of application number 16/359,970 in response to Applicant’s Request for Continued Examination (RCE) filed on December 29, 2021.

3.	In accordance with Applicant’s amendment, claims 1 and 7-9 are amended. Claims 1-10 are currently pending.

Response to Amendment

4.	In the response filed December 29, 2021, Applicant amended claims 1 and 7-9, and did not cancel any claims. No new claims were presented for examination. 

5.	Applicant's amendments to claim 7 are hereby acknowledged. The amendments are sufficient to overcome the previously issued rejection of claim 7 under 35 U.S.C. 112; accordingly, this rejection has been withdrawn.

6.	Applicant's amendments to claim 8 are hereby acknowledged. The amendments are not sufficient to overcome the previously issued rejection of claim 8 under 35 U.S.C. 112; accordingly, this rejection has been maintained [Items 17 and 18, Office Action dated 07/29/2021].


8.	Applicant's amendments to claims 1 and 7-9 are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly, these rejections have been maintained.

Response to Arguments

9.	Applicant's arguments filed December 29, 2021, have been fully considered.

10.	Applicant submits that “The Office Action alleges the claim 1 recites an abstract idea that falls into the "Mental processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion)" group. Applicant respectfully disagrees.” [Applicant’s Remarks, 12/29/2021, page 8]

With particular respect to the §101 rejection of the independent claims, Applicant argues with respect to Step 2A of the eligibility inquiry that claim 1 does not qualify as a mental process. Specifically, Applicant submits “The Office Action alleges the claim 1 recites an abstract idea that falls into the "Mental processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion)" group. Applicant respectfully disagrees.” In the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 01/07/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57), the USPTO provided instructions for evaluating claims under Step 2A by setting forth three groupings of abstract ideas, Mathematical Concepts, Mental Processes, and Certain Methods of Organizing Human Activities. In this instance, claims 1-10 have been 
The Examiner maintains that the claims set forth or describe steps that can be accomplished mentally such as via human observation and perhaps with the aid of pen and paper, which fall under the “Mental Processes” abstract idea grouping set forth in the 2019 PEG. The 101 rejection found the limitations in claim 1 to be directed to an abstract idea that falls into the “mental processes” based on the limitations generating a monthly normal gas usage amount associated with each user sub-platform using the information on family size, family members' ages, geographic location and seasons as inputs; and judging whether the monthly actual gas usage amount associated with each of the user sub-platforms is2Attorney Docket No.: 81285-000007 greater than the monthly normal gas usage amount. These limitations recite an abstract idea that falls into the “Mental processes — concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. As claimed, the steps can be practically performed mentally, by a human observing information. Generating a monthly normal gas usage amount based on inputs and judging whether the monthly actual gas usage amount associated with each of the user sub-platforms is2Attorney Docket No.: 81285-000007 greater than the monthly normal gas usage amount encompasses evaluation steps that can be accomplished mentally such as via human observation/judgement perhaps with the aid of pen and paper. These steps describe data gathering, observation, and decision making. In particular, data is collected, data is analyzed, and data is evaluated to judge whether the monthly actual gas usage is2Attorney Docket No.: 81285-000007 greater than the monthly normal gas usage amount, which are a combination of “observation, evaluation, judgment, opinion.” 2019 Revised Guidance, 84 Fed. Reg. at 52. Thus, the steps recite the abstract concept of “mental processes.” Therefore, Applicant’s arguments under Step 2A Prong 1 are not persuasive because the claims have been shown to set forth or describe activities falling under the “Mental Processes” abstract idea grouping set forth in the 2019 PEG. 



In response to the Applicant’s argument that “In view of the current amendments, Masli and Frader, either alone or in combination, fail to teach or disclose generating, by the management platform, a monthly normal gas usage amount associated with each user sub-platform based on a pre-trained neural network algorithm model using the information on family size, family members’ ages, geographic location and seasons sent by each of the user sub-platforms as inputs,” the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 12/29/2021, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 1 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.

12.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.

Claim Objections

13.	Claims 3 and 8 are objected to because of the following informalities: typographical errors. 

Claim 3 recites “sends the first gas fee information, second gas fee information, and monthly gas fee information to the service platform.” Claim 3 reads “second gas fee information” in line 10 and  “monthly gas fee information,” in lines 10-11 which appears to be a typographical error, and should read “the second gas fee information” and “the monthly gas fee information.” Appropriate correction is required.

Claim 8 was amended to recite “superimpose the first gas fee information with the second gas fee information to generate a monthly gas fee information, and send the first gas fee information, second gas fee information, and monthly gas fee information to the service platform; and the service platform is further configured to send the first gas fee information, second gas fee information, and monthly gas fee information to the corresponding user sub-platform.” Claim 8 reads “second gas fee information” in lines 10 and 12-13 and “monthly gas fee information,” in lines 10 and 13 which appears to be a typographical error, and should read “the second gas fee information” and “the monthly gas fee information.” Appropriate correction is required.

Claim Rejections - 35 USC § 112

14.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

15.	Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

16.	Claim 8 recites “The gas energy-saving prompting IoT system according to claim 6, wherein the management platform is further configured to, if the monthly actual gas usage amount associated with the user sub-platform is greater than the monthly normal gas usage amount, calculate a first gas fee information that indicates the part that the monthly actual gas usage amount does not exceed the monthly normal gas usage amount according to a first charging rule, calculate a second gas fee information that indicate the part that the monthly actual gas usage amount exceeds the monthly normal gas usage amount according to a second charging rule, superimpose the first gas fee information with the second gas fee information to generate a monthly gas fee information, and send the first gas fee information, second gas fee information, and monthly gas fee information to the service platform; and the service platform is further configured to send the first gas fee information, second gas fee information, and monthly gas fee information to the corresponding user sub-platform.” Claim 8 refers to “the part” which lacks antecedent basis. The limitations of claim 8 “the part” does not provide antecedent basis since “a part” has not been introduced into the claims. Appropriate correction is required.

17.	Claim 8 recites “The gas energy-saving prompting IoT system according to claim 6, wherein the management platform is further configured to, if the monthly actual gas usage amount associated with the user sub-platform is greater than the monthly normal gas usage amount, calculate a first gas fee information that indicates the part that the monthly actual gas usage amount does not exceed the monthly normal gas usage amount according to a first charging rule, calculate a second gas fee information that indicate the part that the monthly actual gas usage amount exceeds the monthly normal gas usage amount according to a second charging rule, superimpose the first gas fee information with the second gas fee information to generate a monthly gas fee information...” The language following the phrase “calculate a first gas fee information” in this claim renders the claim scope as ambiguous. The usage of the phrase “that indicates the part that the monthly actual gas usage amount does not exceed the monthly normal gas usage amount according to a first charging rule” makes it unclear as to what “if the monthly actual gas usage amount associated with the user sub-platform is greater than the monthly normal gas usage amount, calculate a first gas fee information that indicates the part that the monthly actual gas usage amount does not exceed the monthly normal gas usage amount according to a first charging rule” refers to. Moreover, the language following the phrase “calculate a second gas fee information” in this claim renders the claim scope as ambiguous. The usage of the phrase “that indicates the part that the monthly actual gas usage amount exceeds the monthly normal gas usage amount according to a second charging rule,” makes it unclear as to what the limitation “calculate a second gas fee information that indicates the part that the monthly actual gas usage amount exceeds the monthly normal gas usage amount according to a second charging rule, superimpose the first gas fee information with the second gas fee information to generate a monthly gas fee information” refers to. Therefore, rendering the claim scope unascertainable. For examination purposes, the claim limitation is interpreted as setting an assessment structure to determine a first gas fee for gas amount usage within the monthly normal gas usage and determining a second gas fee for gas usage amount exceeding the normal monthly normal gas usage. Further clarification and appropriate correction is required.

18.	All claims dependent from above rejected claims are also rejected due to dependency.

Claim Rejections - 35 USC § 101

19.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

20.	Claims 1-10 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

21.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-5) and system (claims 6-10) are directed to potentially eligible categories of subject matter (i.e., process and machine, respectively), and therefore satisfy Step 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite abstract ideas that fall into the (1) “Mental Processes” or concepts performed in the human mind such as via observation, evaluation, and judgment; (2) “Mathematical Concepts” such as mathematical relationships, formulas and calculations; and (3) “Certain Methods of Organizing Human Activity” by managing interactions between people including by following rules or 
- sending, by each of the user sub-platforms, information on family size, family members' ages, geographic location and seasons to the service platform (This step is organizing human activity by managing interactions between people by following rules, or instructions, i.e., by sending information about the family size and family members to generate a monthly gas consumption amount)
- receiving, by the service platform, the information on family size, family members' ages, geographic location and seasons sent by each of the user sub-platforms, and sending the information to the management platform (This step is organizing human activity for similar reasons as provided for step (a) above, and may also be considered insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)); 
- generating, by the management platform, a monthly normal gas usage amount associated with each user sub-platform based on a pre-trained neural network algorithm model using the information on family size, family members' ages, geographic location and seasons sent by each of the user sub-platforms as inputs (This step recites mathematical concepts, relationships, or calculations, and/or mental processes performed in the mind via observation, evaluation, and judgment since the generating may be accomplished by a human judgment or evaluation, such as with pen and paper);
- receiving, by the management platform, the monthly normal gas usage amount associated with each of the user sub-platforms sent by the service platform and a monthly actual gas usage amount sent by each of the object sub-platforms via the sensor network platform (This step is organizing human activity by managing interactions between people by 
- judging whether the monthly actual gas usage amount associated with each of the user sub-platforms is2Attorney Docket No.: 81285-000007 greater than the monthly normal gas usage amount, and if so, generating a gas overconsumption prompt, and sending a prompt and monthly normal gas usage amount to the service platform (This step encompasses mental processes since the judging may be accomplished by a human judgment or evaluation, such as with pen and paper); and 
- sending, by the service platform, the gas overconsumption prompt and monthly normal gas usage amount to the corresponding user sub-platform (The “sending” step can be is directly tied to the human user consumption data, and also describes insignificant extra-solution data transmitting activity).
Furthermore, it is noted that when given its broadest reasonable interpretation, claim 1 covers a method that comprises steps (a) through (e), and that stops if the monthly actual gas usage amount associated with each of the user sub-platforms is not greater than the monthly normal gas usage amount. As such, the steps of “if so, generating a gas overconsumption prompt, and sending a prompt and monthly normal gas usage amount to the service platform; and sending, by the service platform, the gas overconsumption prompt and monthly normal gas usage amount to the corresponding user sub-platform” are conditional, and claim 1 needs not invoke those steps (i.e. the claim invokes steps (a) through (d)). See Cybersettle, Inc. v. Natl Arbitration Forum, Inc., 243 Fed. Appx. 603, 607 (Fed. Cir. 2007) (unpublished) (“It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.”). 
Considered together, these steps set forth an abstract idea of generating a monthly gas usage amount associated based on family size, family members’ ages, geographic location and season, Mental Processes,” the “Certain methods of organizing human activity,” and the “Mathematical Concepts” groupings set forth in the 2019 PEG. Independent claim 6 recites similar limitations as claim 1 and is therefore determined to recite the same abstract idea as claim 1.
  With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to:  “a gas energy-saving prompting IoT system based on a compound IoT,” “a plurality of object sub-platforms,” “a sensor network platform,” “a management platform,” “a service platform,” “a plurality of user sub-platforms,” “a gas meter,”  and “a pre-trained neural network algorithm model” [claim 1]; and “a plurality of user sub-platforms,” “a service platform,” “a management platform,” “a plurality of object sub-platforms,” “a sensor network platform,” “a gas meter” and “a pre-trained neural network algorithm model”  [claim 6]. These elements have been considered, however they merely describe elements of one or more generic computers and/or instructions (software) to implement the abstract idea, similar to simply adding the words “apply it,” which is not sufficient to amount to a practical application, as noted in the 2019 PEG.  See also, MPEP 2106.05(f).  See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The steps to receive/obtain/send data, although part of the abstract idea itself, also encompass insignificant extra-solution data gathering or output activity, which is not indicative of a practical application. See MPEP 2106.05(g). Furthermore, the additional elements(s) fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements recited in the independent claims are directed to a gas energy-saving prompting IoT system based on a compound IoT, a plurality of object sub-platforms, a sensor network platform, a management platform, a service platform, a plurality of user sub-platforms, and a gas meter [claim 1]; and a plurality of user sub-platforms, a service platform, a management platform, a plurality of object sub-platforms, a sensor network platform, and a gas meter [claim 6]. The computing elements are directed to generic computing elements and instructions/software that serve to tie the abstract to a particular technological environment, similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more.  Moreover, Applicant’s Specification discloses that the invention can be implemented with virtually any computing device/software under the sun, which fails to impose meaningful limitation on the claim (See paragraph 0060: e.g.,: “The computer software product is stored in a storage medium, and includes several instructions to instruct a computer device (which may be a personal computer, server, network device, or the like) to execute all or some steps of the methods described in the embodiments of the present invention.”). Accordingly, these additional computing elements do not add significantly more to the claim.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Similarly, the receiving/sending activity is directed to insignificant extra-solution activity for transmitting/receiving data over a network, which has been Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Even if the pre-trained neural network algorithm model was evaluated as an element beyond software/code for a generic computer to execute, it is noted that that the claimed use of a pre-trained neural network algorithm is recited at a high level of generality these elements amount to well-understood, routine, and conventional activity in the art, which fails to add significantly more to the claims. See, e.g., Lupien et al., US 2021/0063041 (paragraph 0128: “The neural network training engine provides functionalities for training a neural network, allowing to improve a predictive model (more specifically to optimize weights of the neural network), as is well known in the art.”). 
In addition, the sensor network platform and the devices from which the data are received encompass well-understood, routine, and conventional activity/elements in the prior art. See, e.g., Nasle, US 8,577,661 B2 (col. 12, lines 41-55: “These observations are provided in the form of real-time data captured using a multitude of sensors that are imbedded within the monitored system. In one embodiment, the virtual system model is also updated with the real-time data such that the virtual system model "ages" along with the monitored system. Examples of a monitored system includes machinery, factories, electrical systems, processing plants, devices, chemical processes, biological systems, data centers, aircraft carriers, and the like.  It should be understood that the monitored system can be any combination of components whose operations can be monitored with conventional sensors and where each component interacts with or is related to at least one other component within the combination). See also, Kaufman, US 2016/0147205 A1 (paragraph 0048: “As will be described in more detail below, sensors ). See also, Li et al., US 2018/0088567 A1 (paragraph 0031 “Here it may be noted that the data collection tasks may be performed by and in ways that are specific to the energy-utilizing (or producing) component or components. For example, electric motor energy utilization data may require detection of currents, voltages, drive frequencies, power factors, and so forth.  Natural gas or combustible resources may utilize flow rates, energy values (e.g., from suppliers), and so forth.  The sensors used will be selected accordingly, and many may already exist on legacy installations, or may be installed for this purpose.”)
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-5 and 7-10 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to recite details that narrow the same abstracts idea(s) recited in the independent claims, i.e., activities falling within the Mental Processes, Certain methods of organizing human activity, and/or Mathematical Concepts abstract idea groupings as described in the 2019 PEG. For example, dependent claims 2/7 recite steps for receiving a real-time gas usage amount sent by each of the object sub-platforms in real time, and sends a fault prompt information to the corresponding user sub-platform via the service platform if the real-time gas usage amount within a preset time is greater than the preset normal threshold, however these steps can be accomplished mentally such as by human evaluation or judgment, and cover organizing human activity since they flow directly from gas usage amount involving human interaction. Claims 3/8 recite steps for calculating first gas fee information based on a difference between the monthly actual gas usage amount and the monthly normal gas usage amount according to a first charging rule, calculating second gas fee information based on the difference between the monthly actual gas usage amount and the monthly normal gas usage amount according to a second charging rule, superimposes the first gas fee information with the second gas fee information to generate monthly gas fee information, and sends the first gas fee information, second gas fee information, and monthly gas fee information to the service platform, however these steps can be accomplished mentally such as by human evaluation or judgment, cover organizing human activity since they flows directly from gas usage amount data involving human interaction, and also can be performed via mathematical calculations. Accordingly, these steps are part of the same abstract idea(s) set forth in the independent claims. Dependent claims 4-5 and 9-10 have been evaluated as well, however similar to claims 2-3 and 7-8, these claims also set forth steps falling within the same Mental Processes, Certain methods of organizing human activity, and/or Mathematical Concepts abstract idea groupings recited in the independent claims. Claims 4 and 9 recite the additional elements a first display area, second display area, and third display area, although not part of the abstract idea itself, does not amount to a practical application (under Step 2A Prong Two) or significantly more (under Step 2B) because the display areas and the display activity merely invokes an interface of a generic computer, which serves to generally link the abstract idea to a particular technological environment.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  See also, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

23.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

25.	The factual inquiries for establishing a background for determining obviousness under 35 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

24.	Claims 1, 3, 5-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Masli, Pub. No.: US 2013/0262654 A1, [hereinafter Masli], in view of Feldman, Pub. No.: US 2014/0351018 A1, [hereinafter Feldman].

As per claim 1, Masli teaches a gas energy-saving prompting method based on a compound Internet of Things (IoT), wherein the method is applied to a gas energy-saving prompting IoT system based on a compound IoT (paragraph 0062, discussing that the sensor network is defined as a series of sensors…that can communicate with the gateway 308, between the sensors, or both. The sensor network can have the sensors and the gateway 308 connected through wires or wireless communication methods; paragraph 0063, discussing that the sensor network can detect, determine, observe, or a combination thereof the behavior of the consumers and the usage pattern of the resource 103 of FIG. 1 within the client structures 102 of FIG. 1. The sensor network can send the detected, determined, or observed information to the gateway 308, which can relay the information to the first device 110 of FIG. 1 and the second device 112 of FIG. 1; paragraphs 0021, 0066); the gas energy-saving prompting IoT system based on a compound IoT comprises a plurality of object sub-platforms, a sensor network platform, a management platform, a service platform, and a plurality of user sub-platforms (paragraph 0028, discussing that each of the client structures 102 can have a first device 110. The first device 110 is defined as a single unit device or a device having multiple portions or units that detects, calculates, alerts, and controls the usage of the resource 103 at each of the client structures 102 [i.e., user sub-platforms]. The first device can be coupled to the resource distribution network 106, the each of the object sub-platforms comprises a gas meter (paragraph 0169, discussing that the current-consumer module can identify the client-usage status 204 by measuring the amount of usage. The current-consumer module [i.e., object sub-platforms] can be coupled to the devices that measure the and 

the gas energy-saving prompting method based on the compound IoT comprises: sending, by each of the user sub-platforms, information on family size, family members' ages, geographic location and seasons to the service platform (paragraph 0026, discussing that the client structures are defined as recipients and consumers of a resource 103. The client structures 102 can be end users and consumers of the resource 103, such as energy or natural resources. For example, the client structures can include residences, smart homes or structures,…, or a combination thereof; paragraph 0027, discussing that the client structures 102 can consume electricity, gasoline, natural gas, water, or a combination thereof; paragraph 0078, discussing that the detailed consumption data can include a user background, a user profile, a device profile, a device-specific usage profile, an environmental factor, a subscription plan, and a storage capacity. The user background is defined as demographical information regarding the instance of the client structures 102; paragraph 0080, discussing that the user background can include organizational classification that a particular client structure is a family home for a family of 3 [i.e., family size]. The organizational structure can include that the family consists of a father, a mother, and a son, and further include in individual profiles that the ages of the family members are 45, 44, and 15 

receiving, by the service platform, the information on family size, family members' ages, geographic location and seasons sent by each of the user sub-platforms, and sending the information to the management platform (paragraph 0037, discussing that the client-usage forecast is defined as the predicted usage or consumption of the resource 103 at each of the client structures 102. The client-usage forecast can be the predicted rate of usage determined for a future time based on past usage, user profile [i.e., as described above, the user profile includes family size and the ages of the family members] and preferences, seasonal usage patterns, status of the first device 110 of FIG. 1, user opt-in or participation in a program, subscription plan, storage device, supplemental or backup resource production device, weather forecast, time of day, or any combination thereof; paragraph 0083, discussing that the user profile can include temperature settings related to seasons or outside temperatures…; paragraph 0239, discussing that the consumer-profile module can determine the user background 404, the user profile 406, the device profile 408, the device-specific usage profile 410, the environmental factor 412, the subscription plan 414, the storage capacity 416, or a combination thereof.  The consumer-profile module 627 can determine the detailed consumption data 402 by querying or searching various sources for appropriate information; FIG. 4, element 404 “Client A: Family of 3: ages 45, 44, and 15; classification B; location 2378B”; paragraph 0073);

generating, by the management platform, monthly normal gas usage amount associated with each user sub-platform (paragraph 0037, discussing that the client-usage forecast is defined as the predicted usage or consumption of the resource 103 at each of the client structures 102 

receiving, by the management platform, the monthly normal gas usage amount associated with each of the user sub-platforms sent by the service platform and a monthly actual gas usage amount sent by each of the object sub-platforms via the sensor network platform (paragraph 0037, 

judging whether the monthly actual gas usage amount associated with each of the user sub-platforms is greater than the monthly normal gas usage amount, and if so, generating a gas overconsumption prompt, and sending a prompt and monthly normal gas usage amount to the service platform (paragraph 0037, discussing that the client-usage forecast can be represented by a graph of predicted gas usage levels over time at a residence [i.e., monthly normal gas usage]; paragraph 0236, discussing that the demand management module can cause a warning or a notification  [i.e., This shows that an overconsumption prompt is generated] to appear on the first display interface 530 of FIG. 5, the second display interface 540 of FIG. 5, or both when the actual status amounts exceed the forecasted amounts. Also, for example, the demand management and 

sending, by the service platform, the gas overconsumption prompt and monthly normal gas usage amount to the corresponding user sub-platform, and sending the prompt and monthly normal gas usage amount to the service platform (paragraph 0037, discussing that the client-usage forecast can be represented by a graph of predicted gas usage levels over time at a residence [i.e., monthly normal gas usage]; paragraph 0063, discussing that the sensor network can detect, determine, observe, or a combination thereof the behavior of the consumers and the usage pattern of the resource 103 within the client structures 102 of FIG. 1. The sensor network 302 can send the detected, determined, or observed information to the gateway 308, which can relay the information to the first device 110 of FIG. 1 and the second device 112 of FIG. 1; paragraph 0236, discussing that the demand management module can cause a warning or a notification  [i.e., overconsumption prompt] to appear on the first display interface 530 of FIG. 5, the second display interface 540 of FIG. 5, or both when the actual status amounts exceed the forecasted amounts [i.e., This shows that an overconsumption prompt is sent]. Also, for example, the demand management module can use the first communication unit, the second communication unit, or both to send email, a text message, initiate automated phone calls, turn on a warning indicator, or any combination thereof when the forecasted amounts are greater than a calculated average or previous amounts; paragraph 0236, discussing that other methods can include notifying the consumer when the client-usage status 204 and the usage trend indicate the consumption level will cause a steep increase in price according to the assessment structure 224. For example, the implementation module can use the first communication unit 516, the second communication unit 536, or both to send emails, text messages, pre-recorded voice messages, 

While Masli teaches generating a monthly normal gas usage amount associated with each sub user platform and using the information on family size, and family members' ages (paragraphs 0037, 0080), Masli does not explicitly teach that the monthly normal gas usage amount is generated based on a pre-trained neural network algorithm  model using the information on family size, family members' ages, geographic location and seasons sent by each of the user sub-platforms as inputs. However, Feldman in the analogous art of energy usage tracking teaches this concept. Feldman teaches: 

 generating, by the management platform, a monthly normal gas usage amount associated with each user sub-platform based on a pre-trained neural network algorithm model using the information on family size, family members' ages, geographic location and seasons sent by each of the user sub-platforms as inputs (paragraph 0001: “This patent application relates generally to the field of monitoring energy use, and more particularly to energy use benchmarking, comparison and reporting.”; paragraph 0004: “To the extent that there might exist services that take a more granular approach to determining comparable consumers, such services might consider characteristics such as dwelling type, home size, home age, location, number of occupants and age of occupants; paragraph 0009, discussing that a profile is generated by retrieving the particular consumer's demographic data…The dwelling characteristic data can include location data and utility rate data. The method also includes, analyzing the demographic data and the dwelling characteristic data in order to identify the plurality of data points and create the particular consumer's profile; paragraph 0015, discussing that the personal and public information regarding dwelling and location characteristics can be compiled into a profile for each 
Masli is directed toward a resource management system with resource optimization. Feldman is directed toward a system and method for benchmarking energy usage. Therefore they are deemed to be analogous as they both are directed towards solutions for energy consumption management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Masli with Feldman because the references are analogous art because they are both directed to solutions for energy usage monitoring and management, which falls within applicant’s field of endeavor (energy consumption), and because modifying Masli to include Feldman’s features for generating a monthly normal gas usage amount associated with each user sub-platform based on a pre-trained neural network algorithm model using the information on family size, family members' ages, geographic location and seasons sent by each of the user sub-platforms as inputs, in the manner claimed, would serve the motivation of taking into account demographic characteristics, and providing consumers with further analysis and suggestions regarding how best to improve energy consumption (Feldman at paragraphs 0004, 0015), or in the pursuit of providing consumption awareness to users with the purpose of enabling better energy management decisions; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 3, the Masli-Feldman combination teaches the gas energy-saving prompting method based on the compound IoT according to claim 1. Masli further teaches wherein if the monthly actual gas usage amount associated with the user sub-platform is greater than the monthly normal gas usage amount, the management platform calculates first gas fee information based on a difference between the monthly actual gas usage amount and the monthly normal gas usage amount according to a first charging rule, calculates second gas fee information based on the difference between the monthly actual gas usage amount and the monthly normal gas usage amount according to a second charging rule, superimposes the first gas fee information with the second gas fee information to generate monthly gas fee information (paragraph 0033, discussing that the resource supplier and the client structures can also be connected through the communication network. The communication network is defined as a coupled set or sets of communication equipment [i.e., compound IoT] and medium used for communicating between the client structures and the resource supplier; paragraph 0037, discussing that the client-usage forecast can be represented by a graph of predicted gas usage levels over time at a residence…; paragraph 0200, discussing that the pricing module is for setting the price for the resource 103 to directly reflect the cost of providing the resource 103 and also for managing the demand for the resource 103; paragraph 0202, discussing that the assessment structure 224 can directly reflect the cost by having directly relating the client-usage status, the total-usage status, and the current production amount, to the price, as opposed to a flat fee schedule based only on time and aggregate amount of usage; paragraph 0203, discussing that the cost reflection module can calculate the assessment structure 224 to directly reflect the cost of providing the resource 103 by integrating the client-usage forecast, the total-usage forecast with the cost profile [i.e., calculates first gas fee information based on a difference between the monthly actual gas usage amount and the monthly normal gas usage amount according to a first charging rule]; paragraph 0207, discussing that the cost reflection module can also sub-group the output amounts based on the client-usage forecast to have varying prices per grouped amounts of resources, such as 

sends the first gas fee information, second gas fee information, and monthly gas fee information to the service platform (paragraph 0037, discussing that the client-usage forecast can be represented by a graph of predicted gas usage levels over time at a residence…; paragraph 0063, discussing that the sensor network can detect, determine, observe, or a combination 

the service platform sends the first gas fee information, second gas fee information, and monthly gas fee information to the corresponding user sub-platform [paragraph 0037, discussing that the client-usage forecast can be represented by a graph of predicted gas usage levels over time at a residence [i.e., monthly normal gas usage] or an averaged usage of water for a factory for a period of time; paragraph 0063, discussing that the sensor network can detect, determine, observe, or a combination thereof the behavior of the consumers and the usage pattern of the resource 103 within the client structures 102 of FIG. 1. The sensor network 302 can send the detected, determined, or observed information to the gateway 308, which can relay the information to the first device 110 of FIG. 1 and the second device 112 of FIG. 1; paragraph 0205, discussing that the cost reflection module can identify the various resource output amounts in the total-usage forecast and find the associated cost in the pricing module 606 [i.e., send the fee information to the corresponding user sub-platform]. The cost reflection module can associate the cost for all values of the output amount in the total-usage forecast 210; paragraph 0206, discussing that the cost reflection module can evenly divide the cost of the projected output amongst the client structures 102. The cost reflection module can also divide the cost by the 

As per claim 5, the Masli-Feldman combination teaches the gas energy-saving prompting method based on the compound IoT according to claim 1. Masli further teaches wherein the service platform comprises a gas company service platform (paragraph 0029, discussing that the client structures 102 can receive the resource 103 from the resource supplier 104. The resource supplier 104 is defined as a producer or distributor of energy or natural resources [i.e., the producer or distributor of energy or natural resources corresponds to the gas company]. For example, the resource supplier 104 can be a power plant, a utility company, a refinery, or a gas station; paragraph 0030, discussing that the resource supplier 104 [i.e., gas company] can have a second device. The second device is defined as a single unit device or a device having multiple portions or units that detects, calculates, alerts, and controls the distribution of the resource 103 at the resource supplier 104. The second device can be coupled to the resource distribution network 106, the communication network, or both; paragraph 0033, discussing that the resource supplier 104 and the client structures 102 can also be connected through the communication network 108. The communication network is defined as a coupled set or sets of communication equipment [i.e., compound IoT] and medium used for communicating between the client structures 102 and the resource supplier 104).

Claim 6 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 6 Masli teaches a gas energy-saving prompting Internet of Things (IoT) system, comprising: a plurality of user sub-platforms, a management platform and a service platform (paragraph 0028, discussing that each of the client structures 102 can have a first device 110. The first device 110 is defined as a single unit device or a device having multiple portions or units that detects, calculates, alerts, and wherein each of the object sub-platforms comprises a gas meter (paragraph 0169, discussing that the current-consumer module 612 can identify the client-usage status 204 by measuring the amount of usage. The current-consumer module can be coupled to the devices that measure the amount of the resource 103 entering or being used in the client structures 102, such as the electric meter or the gas tank meter [i.e., gas meter]. The current-consumer module can receive readings and feedbacks regarding the amount of use from the measuring devices at the client structures 102; paragraph 0171); and wherein each object sub-platform, the management platform, the service platform, and each user sub-platform are communicatively connected via the sensor network platform (paragraph 0062, discussing that the sensor network is defined as a series of sensors…that can communicate with the gateway 308, between the sensors, or both. The sensor network can have the sensors and the gateway 308 connected through wires or wireless communication methods; paragraph 0063, discussing that the sensor network can detect, determine, observe, or a combination thereof the behavior of the consumers and the usage pattern of the resource 103 of FIG. 1 within the client structures 102 of FIG. 1. The sensor network can send the detected, determined, or observed information to the gateway 308, which can relay the information to the first device 110 of FIG. 1 and the second device 112 of FIG. 1; paragraphs 0100, 0171).

As per claim 8, the Masli-Feldman combination teaches the gas energy-saving prompting IoT system according to claim 6. Masli further teaches wherein the management platform is further configured to, if the monthly actual gas usage amount associated with the user sub-platform is greater than the monthly normal gas usage amount, calculate a first gas fee information that indicates the part that the monthly actual gas usage amount does not exceed the monthly normal gas usage amount according to a first charging rule, calculate a second gas fee information that indicates the part that the monthly actual gas usage amount exceeds the monthly normal gas usage amount according to a second charging rule, superimpose the first gas fee information with the second gas fee information to generate a monthly gas fee information (paragraph 0033, discussing that the resource supplier 104 and the client structures 102 can also be connected through the communication network. The communication network is defined as a coupled set or sets of communication equipment [i.e., IoT system] and medium used for communicating between the client structures 102 and the resource supplier 104; paragraph 0037, discussing that the client-usage forecast can be represented by a graph of predicted gas usage levels over time at a residence or an averaged usage of water for a factory for a period of time; paragraph 0200, discussing that the pricing module is for setting the price for the resource 103 to and

send the first gas fee information, second gas fee information, and monthly gas fee information to the service platform (paragraph 0037, discussing that the client-usage forecast can be represented by a graph of predicted gas usage levels over time at a residence…; paragraph 0205, discussing that the cost reflection module can identify the various resource output amounts in the total-usage forecast and find the associated cost in the pricing module. The cost reflection module can associate the cost for all values of the output amount in the total-usage forecast 210; paragraph 0063, discussing that the sensor network can detect, determine, observe, or a combination thereof the behavior of the consumers and the usage pattern of the resource 103 within the client structures 102 of FIG. 1. The sensor network 302 can send the detected, determined, or observed information to the gateway 308, which can relay the information to the first device 110 of FIG. 1 and the second device 112 of FIG. 1; paragraph 0207, discussing that the cost reflection module can also sub-group the output amounts based on the client-usage forecast to have varying prices per grouped amounts of resources, such as charging higher rates for amounts exceeding threshold amounts [i.e., This shows that the first gas fee information, second gas fee information, and monthly gas fee information are sent]; paragraph 0208, discussing that the cost reflection module can repeat the process for all of the time period covered by the total-usage forecast and aggregate the resulting costs at different times to find the assessment structure 224; paragraphs 0074, 0196); and

the service platform is further configured to send the first gas fee information, second gas fee information, and monthly gas fee information to the corresponding user sub-platform (paragraph 0037, discussing that the client-usage forecast can be represented by a graph of predicted gas usage levels over time at a residence [i.e. monthly normal gas usage]; paragraph 0205, discussing that the cost reflection module can identify the various resource output amounts in the total-usage forecast and find the associated cost in the pricing module. The cost reflection module can associate the cost for all values of the output amount in the total-usage forecast; paragraph 0206, discussing that the cost reflection module can evenly divide the cost of the projected output amongst the client structures 102. The cost reflection module can also divide the cost by the output amount to find dollars-per-resource unit for the specified output amount [i.e., send the fee information to the corresponding user sub-platform]; paragraph 0207, discussing that the cost reflection module can also sub-group the output amounts based on the client-usage forecast to have varying prices per grouped amounts of resources, such as charging higher rates for amounts exceeding threshold amounts; paragraph 0063).

Claim 10 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.

25.	Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Masli in view of Feldman, in further view of Frader-Thompson et al., Pub. No.: US 2011/0061014 A1, [hereinafter Frader].

As per claim 2, the Masli-Feldman combination teaches the gas energy-saving prompting method based on the compound IoT according to claim 1. Masli further teaches wherein the management platform receives a gas usage amount sent by each of the object sub-platforms via the sensor network platform (paragraph 0033, discussing that the resource supplier 104 and the and
sends a fault prompt information to the corresponding user sub-platform via the service platform (paragraph 0236, discussing that the demand management module can cause a warning or a notification to appear on the first display interface 530 of FIG. 5, the second display interface 540 of FIG. 5, or both when the actual status amounts exceed the forecasted amounts. Also, for example, the demand management module can use the first communication unit, the second communication unit, or both to send email, a text message, initiate automated phone calls, turn on a warning indicator, or any combination thereof when the forecasted amounts are greater than a calculated average or previous amounts; paragraph 0268, discussing that other methods can include notifying the consumer when the client-usage status and the usage trend indicate the consumption level will cause a steep increase in price according to the assessment structure 224. For example, the implementation module can use the first communication unit, the second communication unit, or both to send emails, text messages, pre-recorded voice messages, or a combination thereof. Also, for example, the implementation module can display warning messages on the first display interface 530, the second display interface 540, or both). 

While Masli teaches receiving a gas usage amount, it does not explicitly teach wherein the management platform receives a real-time gas usage amount sent by each of the object sub-platforms in real time via the sensor network platform, and sends a fault prompt information to the corresponding user sub-platform via the service platform if the real-time gas usage amount within a preset time is greater than the preset normal threshold. However, Frader in the analogous art of utility consumption management teaches this concept (paragraph 0005: “there is a need for real-time information regarding the consumer's energy consumption”; paragraph 0079: “Transaction data 508 can be received from one or more consumption endpoint 114, as part of real-time monitoring.”; paragraph 0159, discussing that the smart meter measures usage of the utility's commodity (e.g., electricity, water, gas), and displays the cumulative usage on its display, and communicates usage back to utility company [i.e., receives a real-time gas usage amount 

The Masli-Feldman combination describes features related to energy usage monitoring  is Frader is directed toward a system and method for management of resource or utility service consumption and to a communications architecture for managing consumption endpoints. Therefore they are deemed to be analogous as they both are directed towards solutions for energy consumption management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Masli-Feldman combination with Frader because the references are analogous art because they are both directed to solutions for energy usage monitoring and management, which falls within applicant’s field of endeavor (energy consumption), and because modifying the Masli-Feldman combination to include Frader’s features for receiving a real-time gas usage amount sent by each of the object sub-platforms in real time via the sensor network platform, and sending a fault prompt information to the corresponding user sub-platform via the service platform if the real-time gas usage amount within a preset time is greater than the preset normal threshold, in the manner claimed, would serve the motivation of facilitating data collection in terms of speed, and allowing consumers to effectively and efficiently monitor, understand, and control their personal energy usage in a home (Frader at 

Claim 7 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.

26.	Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Masli in view of Feldman, in further view of Haghighat-Kashani et al., Pub. No.: US 2014/0336960 A1, [hereinafter Haghighat]

As per claim 4, the Masli-Feldman combination teaches the gas energy-saving prompting method based on the compound IoT according to claim 3. Masli further teaches wherein the user sub-platform comprises a first display area, a second display area, and third display area (paragraph 0033, discussing that the resource supplier and the client structures can also be connected through the communication network. The communication network is defined as a coupled set or sets of communication equipment (i.e. compound IoT) and medium used for communicating between the client structures and the resource supplier; paragraph 0125, discussing that the first user interface can include a first display interface [i.e., first display area] 530. Examples of the output device of the first user interface 518 can include the first display interface 530…; paragraph 0236, discussing that the demand management module can cause a the first display area is used to display the first gas fee information, the second display area is used to display the second gas fee information (paragraph 0037, discussing that the client-usage forecast 206 can be represented by a graph of predicted gas usage levels over time at a residence or an averaged usage of water for a factory for a period of time; paragraph 0125, discussing that the first user interface 518 can include a first display interface [i.e., first display area] 530. Examples of the output device of the first user interface 518 can include the first display interface 530; paragraph 0233, discussing that the change in demand can be shown in the client-usage status 204, the total-usage status 208, or both, which can update the client-usage forecast 206, the total-usage forecast 210, or both. The adjusted forecasts can change the client-optimization model 218 to better optimize the use and production of the resource 103 based on the feedback information; paragraph 0236, discussing that for example, the demand management module can cause a warning or a notification [i.e., second display area] to appear on the first display interface 530 of FIG. 5, the second display interface 540 of FIG. 5, or both when the actual status amounts exceed the forecasted amounts. Also, for example, the demand management module can use the first communication unit 516, the second communication unit 536, or both to send email, a 

	Masli does not explicitly teach the third display area is used to display the monthly gas fee information. However, Feldman in the analogous art of utility consumption management teaches this concept (paragraph 0008, discussing that the method includes generating, with the configured processor, an energy consumption report, by applying an algorithm that compares the particular consumer's energy consumption to the benchmark energy consumption and providing the energy consumption report to the particular consumer; paragraph 0015, discussing that the system can also generate reports detailing the comparison and provide the report to consumers. In addition, the system can also provide consumers with further analysis and suggestions regarding how best to improve energy consumption as a result of the comparison. According to a salient aspect of the invention, the combination and processing of this data will accurately measure on a national scale whether a particular consumer's monthly energy consumption and payments are above/below/on-target with very specific look-a-like consumers across the U.S. This system and method provides a solution for consumers/business to understand (a) the accuracy of their invoice; and (b) if their structure has outsized consumption; paragraph 0018, discussing that consumer device can be configured to display information from one or more consumers, including a particular consumer, communicate the information to the system server and receive information from the system server; paragraph 0063, discussing that that the benchmark energy consumption can be determined for any number of past time periods, including without limitation, weekly, monthly, quarterly, yearly, etc.; paragraph 0067, discussing that the report can include, by example and without limitation, the particular consumers energy consumption [i.e., This shows that the third display area is used to display the monthly gas fee information] and payment amount broken down by energy resource, the size of the relevant set of comparison consumers, the average relevance factor for the relevant set, the difference between the particular consumer's 

Masli is directed toward a resource management system with resource optimization. Feldman is directed toward a system and method for benchmarking energy usage. Therefore they are deemed to be analogous as they both are directed towards solutions for energy consumption management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Masli with Feldman because the references are analogous art because they are both directed to solutions for energy usage monitoring and management, which falls within applicant’s field of endeavor (energy consumption), and because modifying Masli to include Feldman’s feature for including a third display area used to display the monthly gas fee information, in the manner claimed, would serve the motivation of providing consumers with further analysis and suggestions regarding how best to improve energy consumption (Feldman at paragraph 0015), or in the pursuit of providing consumption awareness to users with the purpose of enabling better energy management decisions; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The Masli-Feldman combination does not explicitly teach in which the first display area is rendered in green, and the second display area is rendered in red with a warning prompt. However, Haghighat in the analogous art of power monitoring and data analytics teaches this concept. Haghighat teaches:
in which the first display area is rendered in green, and the second display area is rendered in red with a warning prompt (paragraph 0023, discussing a method for modeling power usage within a macrogrid, using data relating to the behavioral patterns and states of the users, data relating to external impacts on power usage and disaggregated power consumption data in at least one premises within the macrogrid and thereafter forecasting and predicting future power requirements within the macrogrid, using such power usage model data; paragraph 0236, discussing that among the most important features of the PowerTab is its light indicator that provides instantaneous feedback to user's consumption behavior to help them lower their consumption within their targeted budget. The light indicator has two states: Red representing overconsumption, and Green representing proper consumption [i.e., This shows that the first display area is rendered in green, and the second display area is rendered in red].  When the light is red, the user is expected to take measures to lower their consumption; and when the light is green, the user is notified that their current behavior would achieve the target).

The Masli-Feldman combination describes features related to energy usage monitoring  is Haghighat is directed toward power monitoring and data analytics in the area of power management. Therefore they are deemed to be analogous as they both are directed towards solutions for energy consumption management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Masli-Feldman combination with Haghighat because the references are analogous art because they are both directed to solutions for energy usage monitoring and management, which falls within applicant’s field of endeavor (energy consumption), and because modifying the Masli-Feldman combination to include Haghighat’s features for including a first display area rendered in green, and a second display area rendered in red with a warning prompt, in the manner claimed, would serve the motivation of helping people to better manage their energy use and reduce their energy bills and carbon emissions (Haghighat at paragraphs 0019), or in the pursuit of identifying over-

Claim 9 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Kwan et al., Pub. No.: US 2018/0284169 A1 – describes an apparatus, system and method for energy management.
B.	Ribbich et al., Pub. No.: US 2017/0234562 A1 – describes compare one home's energy usage with another home of similar size and setup.
C.	McNulty et al., Pub. No.: US 2011/0251726 A1 – describes a method of optimizing energy consumption.
D.	Guo, Pub. No.: US 2003/0160103 A1 – describes training a neural network by providing a selected input indicating a known occupancy level and a known activity level and adjusting strengths of the neural network to condition the output of the network to a desired value responsive to the selected input. 
E.	Imes et al., Patent No.: US 9,360,874 B2 – describes an energy management system ad method. 
F.	Micali et al., Pub. No.: US 2016/0148099 A1 – describes that users are informed about how their energy usage compares to specific people or other people in 
G.	Rada et al., Patent No.: US 8,447,541 B2 – describes that a user can receive notification of events from the energy monitoring device on a mobile device. Examples of events include notification of an unusual usage pattern inconsistent with past trend information.
H.	Subbiah, Rajesh, et al. "Activity based energy demand modeling for residential buildings." 2013 IEEE PES Innovative Smart Grid Technologies Conference (ISGT). IEEE, 2013 – describes energy demand forecasting methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683